Citation Nr: 0303447	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  94-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1974 to October 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In June 1993, the veteran 
requested an increased evaluation for his service-connected 
PTSD.  In October 1993, the RO granted the veteran an 
increased evaluation from 30 to 50 percent, effective from 
June 1993.  The veteran disagreed with that decision, and 
this appeal ensued.  

In August 1996, February 1999, and October 2002, the claim 
was remanded to the RO for additional development.  The case 
has been returned to the RO and is ready for further review.  

In September 1998, the RO denied entitlement to secondary 
service connection for alcoholism.  The veteran was informed 
of this finding in September 1998, and he did not timely 
disagree.  The Board will not address that issue further.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  From June 1993 to November 7, 1996, and thereafter, the 
veteran has been demonstrably unable to obtain or retain 
employment.

3.  On and since November 7, 1996, the veteran has had 
hallucinations, gross inappropriate behavior, and has 
exhibited behavior showing danger in hurting himself or 
others.  


CONCLUSIONS OF LAW

1.  From June 1993 to November 7, 1996, the schedular 
criteria for a 100 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.16(c), 4.132, 
Diagnostic Codes 9400 and 9411 (effective prior to November 
7, 1996).  

2.  On and since November 7, 1996, the schedular criteria for 
a 100 percent disability rating for PTSD have been met under 
the "old" and "new"criteria for PTSD.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.16(c), 4.130, Diagnostic Codes 9400 and 
9411 (effective November 7, 1996), 4.132, Diagnostic Codes 
9400 and 9411 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claim.  The 
RO has secured medical records and the veteran has been 
examined in conjunction with this claim.  In addition, in 
October 2002, the RO contacted the veteran and notified him 
that his case had been remanded.  The veteran was informed 
of the new law, of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
do, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  He 
was scheduled for a VA examination in October 2002, and he 
failed to report.  The notice was sent to his new address and 
it was not returned as undeliverable.  Subsequent 
correspondence sent to that address was also not returned, 
and thus proper delivery is presumed.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO has met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
In view of the above as well as the favorable determination 
below, no further development is required in order to comply 
with VA's duty to assist.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7 (2002).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002).

In the present case, the RO has evaluated the veteran's PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  During 
the pendency of the veteran's appeal, the criteria for rating 
PTSD were revised, effective November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that where a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has concluded, 
the version most favorable to the appellant applies. However, 
where compensation is awarded or increased "[p]ursuant to any 
Act or administrative issue, the effective date of such an 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue." 38 
U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to use November 7, 1996 as the effective date for 
the revised criteria for mental disorders, and thus, is 
prevented from applying the liberalizing rule stated in 
Karnas.  Consequently, the revised rating schedule for mental 
disorders cannot be applied to a claim for any date prior to 
November 7, 1996. See 38 U.S.C.A. § 5110(g) (West 1991).

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for neuropsychiatric 
disabilities which took effect during the pendency of this 
appeal (on November 7, 1996).  Under the "old" criteria, a 50 
percent evaluation is warranted if the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and where the reliability, 
flexibility, and efficiency levels are so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.

The "old" criteria direct that a 70 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and where psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment. 38 C.F.R. Part 4, Codes 9400 and 
9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (2002) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code. 38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this claim (on November 7, 
1996).  As noted, under Karnas, where the law changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will apply unless the 
law provides otherwise.  The "new" rating criteria permit a 
50 percent rating for the veteran's disability where there is 
the following disability picture:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  The 
"new" rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411, effective November 7, 1996.  

The case Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 
2001) found that veteran is not precluded from receiving 
compensation for alcohol or drug related disabilities arising 
secondarily from a service-connected disability, or from 
using alcohol or drug related disabilities as evidence of the 
increased severity of a service-connected disability. 

On June 25, 2001, the Board imposed a temporary stay on the 
adjudication of claims for compensation based on alcohol and 
drug abuse related disabilities, claimed either as secondary 
to or as a symptom of a service-connected disability, pending 
final resolution of Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  In Allen, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a veteran can 
receive compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  The Allen decision explicitly 
overruled prior decisions on this subject from the Court, 
including in particular Barela v. West, 11 Vet. App. 280 
(1998).  The Allen decision also appears to overrule, either 
in total or in part, two precedent opinions issued by the VA 
General Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7-
99.  

Following the issuance of Allen, the Department of Justice 
filed with the Federal Circuit a petition for panel rehearing 
and for rehearing en banc.  In a closely divided decision, 
those petitions for rehearing were denied by the Federal 
Circuit.  See Allen v. Principi, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order).  The Department of Justice recently 
decided against attempting to obtain further review of Allen 
before the United States Supreme Court.  

In Allen, the Federal Circuit held that 38 U.S.C. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  In 
other words, section 1110 does not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  

Thus, while the issue of entitlement to secondary service 
connection is not before the Board, in adjudicating the issue 
of an increased evaluation for PTSD, the Board must consider 
the use of alcohol or drugs as evidence of the increased 
severity of the veteran's PTSD.  Allen v. Principi, 237 F.3d 
1368, 1370 (Fed. Cir. 2001). 

In July 1990, the RO granted service connection for PTSD, and 
assigned a 30 percent evaluation effective from February 
1990.  The veteran requested an increased evaluation in June 
1993, and in October 1993, the RO increased the veteran's 
rating to 50 percent disabling, effective from June 1993.  
The veteran disagreed with the 50 percent evaluation and this 
appeal ensued.  

On VA examination in August 1993, the veteran was noted to 
have a history of treatment for alcohol and drug abuse.  He 
complained of nightmares, once or twice a week, estrangement 
from others, irritability and poor sleep.  On examination, 
his affect was noted to be quite sad.  His eye contact was 
fair, and his thought  processes were logical sequential and 
pertinent.  His thought content was noted to be free of 
auditory or visual hallucinations as well as homicidal 
ideations.  It was stated that the veteran endorsed fleeting 
suicidal ideation, but no plan.  He was alert and oriented 
times three.  His insight was fair and his judgment was noted 
to be poor.  It was the examiner's impression that the 
veteran met the criteria for alcohol dependence, PTSD and 
depression.  It was stated that it was difficult to tell if 
the depressive symptomatology is separate from the alcohol 
abuse and that many of his depressive and PTSD symptoms 
overlap.  The diagnoses were: PTSD moderate, alcohol 
dependence; history of cocaine abuse, now in remission; major 
depression, moderate versus organic affective disorder 
secondary to alcohol abuse.  The examiner opined that the 
veteran was psychomotor retarded enough that he would have 
great difficulty sustaining any sort of employment.  

VA outpatient treatment records and hospitalization reports 
dated in 1993 and 1994 show treatment for psychiatric 
complaints, including depression, alcohol rehabilitation, as 
well as unrelated problems.  It was noted during his 
September 1993 hospitalization, that he had started working 
at the chiller plant.  In May 1994, it was noted that he was 
no longer employed and being seen for antisocial behavior.  
That examiner opined that the veteran seemed capable of full 
employment.  

The veteran testified before a hearing officer at the RO in 
October 1994.  He discussed his current symptoms including 
depression, sleep problems, memory loss, and isolation.  He 
stated that the longest he had worked on one job since 
service was 6 or 7 months and that he last worked in 1987.  
He stated that part of the reason was his use of alcohol and 
drugs.  A complete transcript is of record.  

Records from the Social Security Administration (SSA) were 
received at the RO in December 1996.  These records consist 
mostly of VA medical records, and also included a disability 
evaluation by SSA, which found affective disorders.  

The veteran was examined by VA in August 1997, and he 
complained of sleep problems and nightmares.  He reported 
having suicidal attempts in the past and reported having 
auditory hallucinations.  Examination showed his mood and 
affect to be within the normal range.  He denied delusional 
paranoid ideas and suicidal or homicidal ideas.  The 
diagnosis was, ethanol dependence, PTSD.  On VA examination 
in October 1987, the veteran complained of sleep problems, 
and irritability.  He reported that he cut his girlfriend 
across the arm and was in jail for four months two years 
prior.  He also reported he was charged with attempted murder 
a year and a half prior which was changed to battery against 
a man that the veteran said made him angry.  The veteran 
reported having auditory hallucinations.  It was noted that 
the veteran had been married twice and was currently living 
with his girlfriend.  He was not working.  He stated that he 
drank a six pack of beer a day and had for 30 years.  The 
veteran was appropriately dressed, and his speech was normal 
rate and rhythm.  His mood was euthymic and his affect was 
full range with some inappropriate laughter in between.  His 
thought process was grossly sequential and his thought 
content was vague auditory hallucinations.  The diagnoses 
were ETOH dependent, and PTSD.  

On VA examination in June 1999, the examiner noted that the 
claims file had been reviewed.  The veteran reported having 
nightmares, flashbacks, and anger.  He stated that he avoids 
people and that he drinks about 12 beers per day.  He 
reported having several suicide attempts.  The veteran stated 
that his last job was with a temporary service when he worked 
at a warehouse.  He reported that he had not worked within 
the last year.  He reported that he could not work due to his 
amputee status.  His mental status examination revealed that 
his affect was euthymic; his thought processes were logical 
and sequential.  He denied any auditory or visual 
hallucinations as well as any suicidal or homicidal ideation. 
The diagnoses were: PTSD, moderate, and alcohol abuse.  His 
GAF was 50.  The examiner recommended therapy for the veteran 
and antidepressants.  It was also recommended that he seek 
alcohol treatment.  It was opined that it was unlikely that 
he would be able to function in an employment situation 
unless he is able to stop drinking alcohol.  The examiner 
stated that the veteran was moderately disabled from his PTSD 
and that he was likely self-medicating himself with alcohol 
to reduce his symptoms.  

The veteran was examined in August 1999 by VA.  He reported 
having problems with avoidance, detachment, anhedonia, 
decreased sleep and decreased concentration and memory.  He 
reported that he drank six beers a day.  He said that he last 
worked in July 1998 helping his brother hanging dry wall.  He 
reported having 30 odd jobs.  Examination showed the veteran 
to be casually dressed with moderate grooming.  His affect 
was ranged, appropriate and euthymic.  His thought content 
was remarkable for no current suicidal ideation or homicidal 
ideation, hallucinations, paranoia, delusions or obsessions.  
He was awake, alert and oriented times three.  His memory was 
intact, and attention and concentration were normal.  He had 
insight and his judgment was fair.  The diagnoses were: PTSD; 
alcohol dependence in partial remission; cocaine abuse in 
long term full remission.  The examiner stated that the 
veteran's substance abuse might actually cause an 
exacerbation of the veteran's PTSD symptoms, making him more 
impaired than he would otherwise be if he were not using 
substances.  The examiner stated that it was impossible to 
determine the degree to which the veteran's alcohol problems 
exacerbate his PTSD symptomatology.  His GAF was reported to 
be 45.  The examiner stated that the veteran had a mild to 
moderate degree of impairment due to his PTSD since his PTSD 
symptoms prevented him from maintaining full and meaningful 
relationships and impaired his ability to pursue gainful 
employment, but did not prevent it entirely.  

VA treatment records dated in 2001 and 2002 are also of 
record.  These records show treatment for complaints of 
depression, irritability and sleep problems.  In April 2002, 
the veteran was admitted to a VA facility on two occasions.  
On the first admission on April 3, 2002, the veteran was 
reported as being depressed and tearful and had put a loaded 
gun to his head earlier that evening.  It was noted that he 
had quit a computer job he had 2 months prior because he was 
bored.  His GAF on admission was 25.  He was again admitted 
on April 18, 2002.  He reported that he could not stop 
thinking about shooting himself and had a gun in his bedroom 
closet.  He stated that he had retrieved his guns after his 
family had previously removed them.  His appearance was 
disheveled and his mood was depressed.  He stated that he did 
not feel like living as he was.  His GAF was 25 on admission.  
He reported that he did nothing all day except watch 
television.  

In examining the evidence pertinent to the period from June 
1993 to November 7, 1996, only the "old" criteria may be 
considered.  The Board finds that a 100 percent rating is 
warranted for this time period in that the evidence shows 
that the veteran is demonstrably unable to obtain or retain 
employment due to his PTSD.  In August 1993, the VA examiner 
stated that the veteran would have great difficulty 
sustaining any sort of employment due to being psychomotor 
retarded.  While he was noted to have begun employment in 
September 1993, in May 1994, he was unemployed and having 
antisocial behavior.  In October 1994, the veteran testified 
that he had not held a job more than 6 or 7 months.  

While the Board notes that the RO was understandably 
reluctant to find demonstrable inability to obtain or retain 
employment in the face of the VA examination findings that 
the veteran was alert and oriented times three, that his 
insight was fair and that his judgment was noted to be poor, 
it must be remembered that the whole rating schedule is 
founded on the principle that ratings will represent average 
industrial impairment.  38 U.S.C.A. § 1155.  Thus, based on 
findings which show that the veteran has not been able to 
maintain employment due to manifestations of his psychiatric 
disability, the Board finds that the amount of impairment 
demonstrated during the relevant time frame does sufficiently 
rise to or more nearly approximate the level of demonstrable 
industrial impairment in the average employment setting.  

With respect to the period on and after November 7, 1996, the 
Board must evaluate the veteran's disability under both the 
"old" and "new" rating criteria, and apply the rating 
criteria most favorable to the veteran.  See VAOPGCPREC 3-
2000.  Here, the Board finds that the veteran is entitled to 
a 100 percent rating based on the both the "old" and the 
"new" criteria.  

More specifically, the record reflects that the veteran 
continued to demonstrate significant PTSD symptoms, with 
isolation and anger.   The evidence shows that he has had 
various hospitalizations and treatment for his PTSD during 
this time period.  On the June 1999 VA examination, the 
examiner stated that the veteran's alcohol abuse prevented 
him from being able to function in an employment situation 
and that alcohol was used to reduce his PTSD symptoms.  As 
noted above, his use of alcohol is a factor which must be 
considered in evaluating his PTSD.  In addition, findings 
demonstrated on VA examinations represent significant 
symptoms of PTSD as shown by a GAF of 50 and 45 respectively, 
and the record further reflects demonstrable inability to 
obtain and retain employment.  The Board notes that a GAF of 
41 to 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  

In this regard, the record shows that the veteran has made 
multiple efforts to obtain employment.  However, he has not 
been able to retain employment.  While one VA examiner felt 
that the veteran's PTSD did not entirely prevent his ability 
to pursue gainful employment, another opined that the veteran 
would not be able to function in an employment situation 
unless he could stop drinking.  This examiner also directly 
linked the use of alcohol to the veteran's PTSD.  
Consequently, giving the veteran the benefit of the doubt, 
the Board finds that the overall findings since November 7, 
1996 also support a 100 percent schedular rating under the 
"old" rating criteria.

As to the new criteria, the Board notes that the veteran 
during this time frame after November 6, 1996, has reported 
having auditory hallucinations.  He has also been noted to 
have engaged in aggressive behavior against his girlfriend 
and against another friend, causing them bodily harm.  VA 
treatment records show in April 2002 he had suicidal 
ideations and had been sitting in a car with a gun to his 
head the night he was admitted to a VA facility.  His GAF on 
admittance was 25.  Later that same month he was again 
admitted to a VA facility for depression, drinking and 
suicidal thoughts.   

The Board finds when looking at the evidence in its totality, 
the veteran's disability warrants a 100 percent evaluation 
under the new criteria.  He has exhibited gross inappropriate 
behavior, as well as persistent danger of hurting others as 
well as himself.  He has assaulted his girlfriend, and 
another friend of his and has exhibited suicidal behavior on 
several occasions.  Thus, the Board finds that his disability 
warrants a 100 percent rating for this time period under the 
"new" criteria as well.  


ORDER

Entitlement to a 100 percent evaluation for PTSD from June 
1993 is granted, subject to the legal criteria governing 
payment of monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

